It is with particular pleasure that I join 
previous speakers in congratulating Mr. Hollai 
most warmly, on behalf of the Government of 
Ghana, on his election to the presidency of the 
thirty-seventh session of the General Assembly. 
His election is a fitting tribute to his many 
fine qualities, which allow him to bring to this 
difficult task wide experience and wisdom, from 
which we shall no doubt stand to gain. We 
therefore have every confidence that, with the 
collective support of all delegations, he will 
skillfully lead the session to a productive 
conclusion. My delegation assures him of its full 
co-operation at all times. I should like to take 
this opportunity to pay a tribute to his 
predecessor, Mr. Kittani, and express to him our 
deepest appreciation for his excel¬lent 
achievement in steering a difficult thirty-sixth 
session to such a successful conclusion. I should 
also like to place on record the profound 
appreciation of my delegation for the competence 
invariably displayed by the Secretary-General and 
his able and dedicated staff in promoting the 
business of the General Assembly.
108.	Since the thirty-sixth session, the 
international political scene has continued to be 
worrying and efforts to find durable solutions to 
many burning issues have only been met with 
frustration. The Palestinian question, the war 
between Iraq and the Islamic Republic of Iran, 
the escalating arms race, the prob¬lems of 
colonialism and racism and the ever-widening 
economic gap between the North and the South—all 
have increased in complexity. As we meet at this 
thirty- seventh session, our skills, 
inventiveness and good faith will be fully taxed 
in our quest for a better world.
109.	In drawing attention to the explosive 
situations around the globe today, I should like 
to touch upon the Middle East, because it is one 
single issue which has gravely disturbed 
international peace and security. In the wake of 
some bold steps taken both within and outside the 
United Nations system, one would have thought 
that a significant improvement would by now be 
discernible in the Middle East situation. 
Unfor¬tunately, that situation has been further 
complicated by the recent tragic devastation of 
Lebanon. The callous Israeli invasion has 
resulted in the loss of thousands of lives; it 
has rendered hundreds of thousands homeless and 
without shelter; it has ravaged towns and 
villages, wantonly destroyed property and 
demolished Palestinian refugee camps—and the 
entire world has just looked on as though it was 
all to be expected and all too normal.
110.	It is inadmissible that after 35 years of 
hostility and warfare no durable solution has 
been found to the Palestinian question, which is 
undeniably the crux of the Middle East dilemma. 
The Palestinian people have suffered for far too 
long. The international community and certain 
Governments in particular must abandon their fear 
of embarking on new policies which alone can 
ensure that the Palestinians have a home. The 
least that can be done is to implement fully 
relevant Security Council and General Assembly 
resolutions dealing with the fundamental and 
inalien¬able rights of the Palestinians as 
defined and elabo¬rated in General Assembly 
resolutions 3210 (XXIX) and 3236 (XXIX). Those 
two resolutions were again emphasized in Assembly 
resolution ES-7/2. Ghana very strongly urges a 
final solution of the question in terms of these 
resolutions. We stand our ground and reaffirm the 
principles underlying them, the most important of 
which are: the right of the Palestinian people to 
return to their homes and property in Palestine 
from which they have been forcibly displaced and 
uprooted; the right of the Palestinian people to 
self-determination without external interference; 
the right of the Palestinian people to establish 
their own independent and sovereign State in 
Palestine; the right to territorial integrity and 
national unity—which must apply to all States in 
the area; and the right of the PLO, the 
representative of the Palestinian people, to 
participate on an equal footing in all efforts, 
deliber¬ations and conferences on the question of 
Palestine and the situation in the Middle East 
within the frame¬work of the United Nations.
HI. We cannot pretend that the legitimate 
aspira¬tions of the Palestinians will die with 
the arrogant use of force. The yearning of a 
people for a home can never die, as the Israelis 
must know. We call upon Israel to withdraw from 
ail Arab lands it has occupied. Until Israel 
heeds the conscience of mankind, it will continue 
to create conditions for its isolation.
112. Another source of grave concern is the 
ongoing war between Iran and Iraq, two developing 
countries which require all the human and 
material resources with which they are so richly 
blessed to surmount the shackles of 
underdevelopment and help their less fortunate 
brothers of the third world. There is no point in 
continuing this war, and we should like to 
counsel our brothers in Iran and Iraq to seek the 
road to peace.
113.	My delegation is equally concerned about 
the unsettled regional conflicts in Cyprus, 
Afghanistan and Kampuchea. The early solution of 
these conflicts will help brighten the 
international horizon and replace fear with 
confidence in the future, thus enhancing the 
chances of our winning true peace for all 
mankind. My delegation would like to support the 
call for the withdrawal of all foreign troops 
from those crisis areas and for respect for the 
sovereignty and territorial integrity of all the 
States therein. The solution of these conflicts 
will not be possible, however, except within the 
context of a comprehensive settlement of the 
conflicting interests of all the parties involved.
114.	The United Nations has, over its 37-year 
history, scored a number of successes in the 
areas of decoloni-zation, development assistance 
and humanitarian work. The record, however, is 
rather dismal in the resolution of conflicts and 
the removal of the under¬lying factors that 
engender them. The irony of the situation is that 
all parties involved in the conflicts are 
signatories to the Charter and all are thus 
legally and morally enjoined to settle disputes 
by peaceful means.
115.	From the record of Ghana's participation 
in the deliberations of the Organization, there 
can be no doubt that my country has supported the 
United Nations initiatives for peace. My country 
has con¬sistently made troop contributions to 
United Nations peace-keeping forces to serve as a 
buffer in the effort to contain latent and 
potentially explosive disputes. It is a difficult 
and sometimes dangerous task which the United 
Nations has performed with courage and 
dedication, if not successfully on all occasions. 
With all its faults, peace-keeping continues to 
be a useful and serious undertaking that all 
Member States should support. It is therefore 
regrettable that countries which are easily in a 
position to make contributions for peace-keeping 
operations should be in default or refuse 
outright to do so. We therefore appeal to all 
those countries to honor their commitments in 
this regard and make good their assessed 
contributions in the greater interest of world 
peace and security.
116.	My Government is also ready and willing 
to support any move designed to review the powers 
of the Secretary-General with a view to making 
him better able to deal with conflict situations 
more decisively. This review is necessary if the 
United Nations is not to be further harmed by the 
crisis in confidence that now envelops it as a 
result of the tendency of certain Member States 
to play down its importance in finding solutions 
to international problems.
117.	A matter of fundamental importance to 
world peace is disarmament. The outcome of the 
recent second special session of the General 
Assembly devoted to disarmament was most 
disappointing. The primary responsibility for 
controlling the arms race rests with the big 
Powers. It is intolerable that they should 
continue to endanger the security of all of us in 
pursuit of superiority.
118.	It is known that the quality of life in 
the devel¬oping countries would take on a new 
meaning if a portion of current expenditures on 
arms were to be released for development 
assistance. However, not only are we being denied 
that assistance; we stand in danger of being 
annihilated as a result of policies we have no 
part in shaping. It is a misfortune that no 
change of heart is in sight.
119.	To have the peace and security in which 
harmony and human development can survive is the 
fervent hope of mankind. The delegation of Ghana 
associates itself with those delegations that 
have wel¬comed the proposals for a nuclear freeze 
and urges the nuclear Powers to seize this 
opportunity and to take those steps which must be 
taken in order to rid our¬selves and posterity of 
the danger of extinction.
120.	It is not an accident of history that the 
odious policy of apartheid is practiced with 
impunity in South Africa; it derived its 
inspiration from the imperialism and the racism 
of the industrialized West and it is supported by 
certain Governments and transnational 
corporations, whatever they may say to the 
contrary. The policy of apartheid has been 
consciously and systematically nurtured into an 
insti¬tutionalized racial bigotry that maintains 
that the black man is little more than an object 
of labour. He works under unjust and 
discriminatory laws, suffers arbitrary 
imprisonment and is denied his basic rights and 
privi¬leges as a citizen of his own country. The 
educational structure for the black population is 
organized in such a way as to provide separate 
and unequal levels of education appropriate only 
to satisfy the labour needs of the white society 
and of the transnational corporations.
121.	And if those conditions were not 
degrading enough, the South African Government's 
policy of creating bantust is or independent 
homelands has been initiated in order to 
eliminate the inter-ethnic cohesion that is 
necessary for collective action on the part of 
the black majority in defense of their liberty.
122.	What is happening in South Africa should 
be a matter of concern to the entire world. Those 
who gloss over the transgressions of South Africa 
for whatever reasons and those who pursue profits 
at the expense of human dignity are as guilty as 
the bigots who hold power in South Africa.
123.	The South African Government's 
provocative aggression against Angola and 
Mozambique, its inter-vention in Seychelles and 
in Lesotho and its threats to other front-line 
States show how passivity on the part of the 
international community can encourage dangers to 
international people and security. South Africa 
has seen fit to refuse to comply with United 
Nations resolutions and it continues its illegal 
occupa¬tion of Namibia. South Africa is a 
veritable inter¬national outlaw and it merits the 
imposition of punitive measures from the Security 
Council now. The longer we wait the greater the 
danger that with the develop¬ment of a nuclear 
capability in co-operation with other 
racist-minded regimes it will be able to hold the 
world to ransom.
124.	There is no doubt that an oil embargo is 
not only feasible but could be effective. 
Virtually all South Africa's petroleum 
requirements must be imported from abroad and 
refined oil is indispensable to South African 
transportation and industry, crucial levers of 
its economic and military strength. An oil 
embargo against South Africa would not have an 
adverse impact on international oil companies. 
The total interest of the five oil companies that 
dominate the South African oil industry 
represents only 1 per cent of their global 
transactions. Nor is there any major 
oil-producing country whose livelihood depends on 
oil exports to South Africa. The sanctions 
envisaged can be enforced not by adopting the 
expensive method of patrolling the South African 
coastline but by having recourse to the cheaper 
alternative of the withdrawal of transport 
facilities for the shipment of oil to South 
Africa. We do not endorse the cynical argument 
that the black population stands to suffer most 
if mandatory oil sanctions are imposed on South 
Africa. I believe I echo the views of the black 
majority in stating that their plight under the 
yoke of apartheid with all its inhumanity and 
degradation will come to aspeedier end if 
sanctions are imposed on South Africa.
125.	We are following with interest and some 
disap¬pointment the efforts of the Western 
contact group to resolve the Namibian problem. 
The linkage being made between this problem and 
the withdrawal of Cuban troops from Angola casts 
grave suspicions on the sincerity of some of the 
parties involved. Meanwhile, our whole-hearted 
support will continue to be given to SWAPO for 
the successful liquidation of colonialism and 
racism in Namibia.
126.	When one looks at the present world 
economic situation characterized, on the one 
hand, by record levels of unemployment, 
recession, budget deficits, high interest rates 
and other constraints in the de¬veloped world, 
and deteriorating terms of trade, record budget 
deficits, huge debt burdens and declining rates 
of growth in the developing world on the other, 
it is hard to avoid the conclusion that the 
crises in the political sphere have their 
parallel in the economic realm as well and that 
one can hardly be considered without the other.
127.	In this generally dismal landscape the 
con¬spicuous plight of the non-oil-producing 
African countries, many of whom have long been 
among the poorest of the poor, is nothing short 
of desperate. I need not remind the Assembly that 
many African countries have actually been 
experiencing negative rates of growth at the very 
time when they are under¬going a population 
explosion. For them poverty has become a way of 
life.
128.	The fact that the whole world economy is 
in a general state of disequilibrium and that 
even the most efficient and frugal countries are 
faced with serious economic difficulties should, 
in our opinion, once more underline the point 
many of the developing countries have reiterated 
almost nanseam; that the economic, recovery of 
the developed countries of the North is 
inexorably linked to the economic prosperity and 
progress of the developing countries of the 
South. The whole world economy, in other words, 
is so interlinked and interdependent that the 
prosperity and well-being of each country is a 
necessary pre-condi¬tion for the prosperity of 
all. No one country or group of countries can 
today pursue economic policies of a narrow, 
self-centered nature without risking economic 
disaster for itself in the long run. For that 
reason policies of economic blockade outside the 
framework of a United Nations sanctions policy 
are as outdated and reactionary as the gunboat 
diplomacy of times past.
129.	The old order—which is now facing a grave 
crisis—in which the developing countries supply 
abundant raw materials at cheap prices determined 
by the markets in the West and are then forced to 
buy manufactured goods at expensive prices 
determined by the same markets, must give way to 
a more equitable system in which the benefits of 
economic activity accrue to all who create the 
wealth of the world and not only to a small 
minority of nations.
130.	We reaffirm that the realignment of 
international economic relations, as envisaged in 
the Declaration and the Programme of Action on 
the Establishment of a New International Economic 
Order, adopted by the General Assembly in 1974 , 
is a necessity if the world economy is to 
overcome its present malaise.
131.	It is in this context that my delegation 
deeply regrets the failure of the strenuous 
efforts made to arrive at a suitable basis for 
the launching of global negotiations on 
international economic co-operation for 
development. We believe that the urgency of the 
situation requires that this issue should occupy 
a central position on the international 
community's agenda for the immediate future. 
Without the prospect of general economic recovery 
there cannot be genuine political stability and 
without political stability there cannot be 
peace. As long as millions of people continue to 
go to bed hungry, as long as thousands starve to 
death while some nations can afford to spend over 
$600 billion a year on refining the apparatus of 
destruction, there will be no peace. The 
responsibility for this will rest squarely with 
the industrialized countries, particularlyin the 
West.
132.	Ghana stands ready to join in any 
meaningful initiatives to resolve outstanding 
differences so that the way may be cleared for a 
serious attempt to address the economic 
imbalances and injustices of the past and present.
133.	While the North-South dialogue has made 
disap¬pointing progress, Ghana is pleased to note 
that the developing countries have made 
substantial efforts to increase co-operation for 
development among them¬selves. We are 
particularly pleased that a significant number of 
sectoral meetings have taken place this year in 
connection with the implementation of the Caracas 
Programme of Actions for economic co¬operation 
among developing countries, and we are determined 
to give full support to every move in the 
direction of collective self-reliance, not as a 
substitute for global economic reform but as a 
com¬plementary effort. Ultimately, the third 
world must look to itself to reverse the 
exploitative economic relationships fostered by 
colonialism and imperialism. This calls for a far 
greater level of political con¬sciousness than 
the leadership of many a third world country 
would allow or would be allowed by those who 
stand to lose. It is found to be more convenient 
to be content with a neo-colonial relationship 
that is beneficial to the class to which the 
leadership belongs but which is damaging in the 
long run to the interest of the masses. The 
Government of Ghana does not intend to be found 
wanting in the effort, co-operation and sacrifice 
that are necessary for the salvation of the 
underprivileged nations of the third world.
134.	The adoption on 30 April 1982 of the 
Conven¬tion on the Law of the Sea by the Third 
United Nations Conference on the Law of the Sea 
represents a momentous event in the life of the 
Organization. It demonstrates the capacity of the 
United Nations to forge legally binding 
instruments for peace, security and development. 
The Convention itself is a unique blend of old 
and new concepts in international law: the 
concept of freedom of the seas on the one hand 
and the modem and novel concepts of exclusive 
economic zones and the common heritage of mankind 
on the other.
135.	The delegation of Ghana is firmly of the 
view that the United Nations Convention on the 
Law of the Sea will provide, upon its entry into 
force, the only form of legality in regard to the 
oceans which is known to the world community. Any 
unilateral action intended to preserve the 
privileges of the few in the exploitation of the 
resources of the seas must be resisted by the 
international community.
136.	As we meet at the present session of the 
General Assembly, it would be useful for us all 
to bear in mind that we represent peoples of a 
world in which the clear majority is yearning for 
peace, security and development; we must also 
remember that we play our respective diplomatic 
roles in a world that has become interdependent 
to a great degree. The situation calls for 
abandoning selfish national interests and making 
a moral commitment to the betterment of the 
inter¬national community. The delegation of Ghana 
hopes that this session will help generate that 
moral commitment.
